             Case 2:18-bk-20151-ER                   Doc 4016 Filed 01/30/20 Entered 01/30/20 17:02:15                                       Desc
                                                      Main Document     Page 1 of 11



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
    Email Address

    Steven J. Kahn (CA Bar No. 76933)
    PACHULSKI STANG ZIEHL & JONES LLP
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, California 90067
    Telephone: 310/277-6910
    Facsimile: 310/201-0760
    E-mail: skahn@pszjlaw.com
           Individual appearing without an attorney
           Attorney for: Co-Counsel to Chapter            11 Debtors
    and Debtors In Possession
                                             UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

    In re:                                                                         CASE NO.:         2:18-bk-20151-ER
           VERITY HEALTH SYSTEM OF CALIFORNIA, INC., et                                              (Jointly Administered Cases)
    al.,
                                                                                   CHAPTER: 11


                                                                                   NOTICE OF LODGMENT OF ORDER IN
                                                                                   BANKRUPTCY CASE RE: (title of motion1):

                                                                                   NOTICE OF MOTION AND MOTION OF
                                                                                   DEBTOR, ST. VINCENT MEDICAL CENTER,
                                                                                   FOR ORDER AUTHORIZING THE
                                                                                   EXAMINATION OF LEE SUYENAGA
                                                                                   PURSUANT TO FED. R. BANKR. P. 2004
                                                                                  [DOCKET NO. 4015]


                                                                  Debtor(s)
                                       ORDER GRANTING MOTION OF DEBTOR, ST. VINCENT MEDICAL
                                       CENTER, AUTHORIZING THE EXAMINATION OF LEE SUYENAGA
PLEASE TAKE NOTE that the order titled PURSUANT TO FED. R. BANKR. P. 2004


                              January 30,           and is attached Exhibit A hereto. This order relates to the motion which is docket
was lodged on (date) 2020                           number 4015




1
    Please abbreviate if title cannot fit into text field.


                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:327327.1 89566/002
       Case 2:18-bk-20151-ER                   Doc 4016 Filed 01/30/20 Entered 01/30/20 17:02:15                                       Desc
                                                Main Document     Page 2 of 11




                                                        EXHIBIT A




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                                               F 9021-1.2.ADV.NOTICE.LODGMENT
DOCS_LA:327327.1 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 4016 Filed 01/30/20 Entered 01/30/20 17:02:15           Desc
                                                                                                     Main Document     Page 3 of 11


                                                                   1   Steven J. Kahn (CA Bar No. 76933)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   3   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   4   E-mail: skahn@pszjlaw.com

                                                                   5   Co-Counsel to Chapter 11 Debtors and
                                                                       Debtors In Possession
                                                                   6
                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                   7                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                   8   In re                                                 Lead Case No. 2:18-bk-20151-ER
                                                                   9   VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
                                                                       INC., et al.,                                         Case No. 2:18-bk-20162-ER;
                                                                  10                                                         Case No. 2:18-bk-20163-ER;
                                                                               Debtors and Debtors In Possession.            Case No. 2:18-bk-20164-ER;
                                                                  11                                                         Case No. 2:18-bk-20165-ER;
                                                                        Affects All Debtors
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                             Case No. 2:18-bk-20167-ER;
                                                                  12    Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
                                                                        Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
                                        LOS ANGELES, CALIFORNIA




                                                                  13    Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
                                           ATTORNEYS AT LAW




                                                                        Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
                                                                  14    Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
                                                                        Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
                                                                  15    Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
                                                                        Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
                                                                  16    Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
                                                                         Foundation                                          Case No. 2:18-bk-20180-ER;
                                                                  17    Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
                                                                        Affects St. Vincent Dialysis Center, Inc.
                                                                  18    Affects Seton Medical Center Foundation             Chapter 11 Cases
                                                                        Affects Verity Business Services
                                                                  19    Affects Verity Medical Foundation                   Hon. Ernest M. Robles
                                                                        Affects Verity Holdings, LLC
                                                                  20    Affects De Paul Ventures, LLC                       ORDER GRANTING MOTION OF
                                                                        Affects De Paul Ventures - San Jose Dialysis, LLC   DEBTOR, ST. VINCENT MEDICAL
                                                                  21                                                         CENTER, AUTHORIZING THE
                                                                                  Debtors and Debtors In Possession.         EXAMINATION OF LEE SUYENAGA
                                                                  22                                                         PURSUANT TO FED. R. BANKR. P. 2004
                                                                  23                                                         [No Hearing Required]
                                                                  24

                                                                  25           On January 30, 2020, Debtor St. Vincent Medical Center (the “Debtor”), filed its Notice of

                                                                  26   Motion and Motion of Debtor, St. Vincent Medical Center, for Order Authorizing the Examination of

                                                                  27   Lee Suyenaga Pursuant to Fed. R. Bankr. P. 2004; Memorandum of Points and Authorities;

                                                                  28   Declarations of Peter Chadwick and Steven J. Kahn in Support Thereof (the “Motion”) [Docket No.


                                                                       DOCS_LA:324314.1 89566/002                        1
                                                                   Case 2:18-bk-20151-ER              Doc 4016 Filed 01/30/20 Entered 01/30/20 17:02:15                 Desc
                                                                                                       Main Document     Page 4 of 11


                                                                   1   4015]. The Court has considered the Motion, the accompanying Memorandum of Points and

                                                                   2   Authorities, the Declarations of Peter Chadwick and Steven J. Kahn in support of the Motion, and

                                                                   3   the exhibit thereto. Based on its review and consideration, the Court finds that (i) notice of the

                                                                   4   Motion was adequate and appropriate, and no further or other notice need be given; (ii) the authority

                                                                   5   requested by the Debtor to issue a subpoena substantially in the form identified in the Motion is

                                                                   6   appropriate; and (iii) good cause exists to grant the Motion.

                                                                   7              IT IS HEREBY ORDERED THAT:

                                                                   8              1.       The Motion is GRANTED in its entirety;

                                                                   9              2.       The Debtor is authorized, pursuant to sections 105(a) and 1106(a)(3) of title 11 of the

                                                                  10   United States Code (the “Bankruptcy Code”), Rules 2004 and 9016 of the Federal Rules of

                                                                  11   Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Bankruptcy Rule 2004-1, to issue and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   serve a subpoena substantially in the form attached to the Motion to compel the attendance of the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Proposed Examinee, Lee Suyenaga (“Suyenaga”), for testimony on the date stated therein or such
                                           ATTORNEYS AT LAW




                                                                  14   other date as is mutually agreed between Suyenaga and the Debtor.1

                                                                  15              3.       The Debtor shall serve the Rule 2004 Subpoena and a copy of this Order on (i)

                                                                  16   Suyenaga, who has agreed to accept service by email, and (ii) the United States Trustee for the

                                                                  17   Central District of California;

                                                                  18              4.       The Debtor shall file with the Court an affidavit or declaration of service of the Rule

                                                                  19   2004 Subpoena;

                                                                  20              5.       In the event of any discovery dispute in relation hereto, counsel and Suyenaga shall

                                                                  21   first meet and confer in an effort to resolve the dispute in accordance with Local Bankruptcy Rule

                                                                  22   7026-1(c);

                                                                  23              6.       This order is without prejudice to the Debtor’s right to file further motions seeking

                                                                  24   additional documents or testimony pursuant to Bankruptcy Rule 2004(a) or any other applicable

                                                                  25   Bankruptcy Rules; and

                                                                  26

                                                                  27

                                                                  28
                                                                       1
                                                                           Capitalized terms used herein shall have the same meanings ascribed to them in the Motion.

                                                                       DOCS_LA:324314.1 89566/002                                   2
                                                                   Case 2:18-bk-20151-ER            Doc 4016 Filed 01/30/20 Entered 01/30/20 17:02:15                Desc
                                                                                                     Main Document     Page 5 of 11


                                                                   1

                                                                   2           7.       This Court shall retain jurisdiction to resolve any dispute arising from or related to

                                                                   3   this order, including any discovery disputes that may arise between or among the parties, and to

                                                                   4   interpret, implement and otherwise enforce the provisions of this order.

                                                                   5                                                      ####

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:324314.1 89566/002                           3
       Case 2:18-bk-20151-ER                   Doc 4016 Filed 01/30/20 Entered 01/30/20 17:02:15                                       Desc
                                                Main Document     Page 6 of 11



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 30, 2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) January 30, 2020, I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 30, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


 VIA HAND DELIVERY                                                          Destiny N. Almogue
 Honorable Ernest M. Robles                                                 Skadden, Arps, Slate, Meagher & Flom LLP
 U.S. Bankruptcy Court                                                      Email: destiny.almogue@skadden.com
 255 E. Temple Street, Suite 1560 / Courtroom 1568
 Los Angeles, CA 90012                                                      Scott O. Luskin
                                                                            Payne & Fears
                                                                            Email: sol@paynefears.com

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  January 30, 2020                MARY DE LEON                                              /s/ Mary de Leon
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:327327.1 89566/002
        Case 2:18-bk-20151-ER                  Doc 4016 Filed 01/30/20 Entered 01/30/20 17:02:15                                       Desc
                                                Main Document     Page 7 of 11


ADDITIONAL SERVICE LIST

MAILING INFORMATION FOR ADVERSARY CASE NO. 2:18-bk-20151-ER

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
       Alexandra Achamallah aachamallah@milbank.com, rliubicic@milbank.com
       Melinda Alonzo ml7829@att.com
       Robert N Amkraut ramkraut@foxrothschild.com
       Kyra E Andrassy kandrassy@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Simon Aron saron@wrslawyers.com
       Lauren T Attard lattard@bakerlaw.com, agrosso@bakerlaw.com
       Allison R Axenrod allison@claimsrecoveryllc.com
       Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
       Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
       James Cornell Behrens jbehrens@milbank.com,
        gbray@milbank.com;mshinderman@milbank.com;dodonnell@milbank.com;jbrewster@milbank.com;JWeber@mil
        bank.com
       Ron Bender rb@lnbyb.com
       Bruce Bennett bbennett@jonesday.com
       Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
       Leslie A Berkoff lberkoff@moritthock.com, hmay@moritthock.com
       Steven M Berman sberman@slk-law.com
       Stephen F Biegenzahn efile@sfblaw.com
       Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com;kblock@ecf.courtdrive.com
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Michael D Breslauer mbreslauer@swsslaw.com,
        wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
       Chane Buck cbuck@jonesday.com
       Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
       Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
       Barry A Chatz barry.chatz@saul.com, jurate.medziak@saul.com
       Shirley Cho scho@pszjlaw.com
       Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
       Louis J. Cisz lcisz@nixonpeabody.com, jzic@nixonpeabody.com
       Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;olivia@lesliecohenlaw.com
       Marcus Colabianchi mcolabianchi@duanemorris.com
       Kevin Collins kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com
       Joseph Corrigan Bankruptcy2@ironmountain.com
       David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
       Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
       Brian L Davidoff bdavidoff@greenbergglusker.com,
        calendar@greenbergglusker.com;jking@greenbergglusker.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Lauren A Deeb lauren.deeb@nelsonmullins.com, maria.domingo@nelsonmullins.com
       Daniel Denny ddenny@milbank.com
       Anthony Dutra adutra@hansonbridgett.com
       Kevin M Eckhardt kevin.eckhardt@gmail.com, keckhardt@hunton.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       David K Eldan david.eldan@doj.ca.gov, teresa.depaz@doj.ca.gov
       Andy J Epstein taxcpaesq@gmail.com
       Richard W Esterkin richard.esterkin@morganlewis.com
       Christine R Etheridge christine.etheridge@ikonfin.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:327327.1 89566/002
        Case 2:18-bk-20151-ER                  Doc 4016 Filed 01/30/20 Entered 01/30/20 17:02:15                                       Desc
                                                Main Document     Page 8 of 11


       M Douglas Flahaut flahaut.douglas@arentfox.com
       Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
       Joseph D Frank jfrank@fgllp.com,
        mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
       William B Freeman bill.freeman@kattenlaw.com, nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
       John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
       Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
       Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
       Lawrence B Gill lgill@nelsonhardiman.com,
        rrange@nelsonhardiman.com;ksherry@nelsonhardiman.com;mmarkwell@nelsonhardiman.com
       Paul R. Glassman pglassman@sycr.com
       Matthew A Gold courts@argopartners.net
       Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
       Marshall F Goldberg mgoldberg@glassgoldberg.com, jbailey@glassgoldberg.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       David M. Guess guessd@gtlaw.com
       Anna Gumport agumport@sidley.com
       Melissa T Harris harris.melissa@pbgc.gov, efile@pbgc.gov
       James A Hayes jhayes@zinserhayes.com, jhayes@jamesahayesaplc.com
       Michael S Held mheld@jw.com
       Lawrence J Hilton lhilton@onellp.com,
        lthomas@onellp.com,info@onellp.com,rgolder@onellp.com,lhyska@onellp.com,nlichtenberger@onellp.com
       Robert M Hirsh Robert.Hirsh@arentfox.com
       Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
       Lee F Hoffman leehoffmanjd@gmail.com, lee@fademlaw.com
       Michael Hogue hoguem@gtlaw.com, SFOLitDock@gtlaw.com;navarrom@gtlaw.com
       Matthew B Holbrook mholbrook@sheppardmullin.com, mmanns@sheppardmullin.com
       David I Horowitz david.horowitz@kirkland.com,
        keith.catuara@kirkland.com;terry.ellis@kirkland.com;elsa.banuelos@kirkland.com;ivon.granados@kirkland.com
       Virginia Hoyt scif.legal.bk@scif.com
       Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
       Joan Huh joan.huh@cdtfa.ca.gov
       Benjamin Ikuta bikuta@hml.law
       Lawrence A Jacobson laj@cohenandjacobson.com
       John Mark Jennings johnmark.jennings@kutakrock.com, mary.clark@kutakrock.com
       Monique D Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
       Crystal Johnson M46380@ATT.COM
       Gregory R Jones gjones@mwe.com, rnhunter@mwe.com
       Jeff D Kahane jkahane@duanemorris.com, dmartinez@duanemorris.com
       Steven J Kahn skahn@pszyjw.com
       Cameo M Kaisler salembier.cameo@pbgc.gov, efile@pbgc.gov
       Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
       Ori Katz okatz@sheppardmullin.com,
        cshulman@sheppardmullin.com;ezisholtz@sheppardmullin.com;lsegura@sheppardmullin.com
       Payam Khodadadi pkhodadadi@mcguirewoods.com, dkiker@mcguirewoods.com
       Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
       Jane Kim jkim@kellerbenvenutti.com
       Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
       Gary E Klausner gek@lnbyb.com
       David A Klein david.klein@kirkland.com
       Nicholas A Koffroth nick.koffroth@dentons.com, chris.omeara@dentons.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:327327.1 89566/002
        Case 2:18-bk-20151-ER                  Doc 4016 Filed 01/30/20 Entered 01/30/20 17:02:15                                       Desc
                                                Main Document     Page 9 of 11


       Joseph A Kohanski jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com
       Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
       Darryl S Laddin bkrfilings@agg.com
       Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
       Richard A Lapping richard@lappinglegal.com
       Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
       Nathaniel M Leeds nathaniel@mitchelllawsf.com, sam@mitchelllawsf.com
       David E Lemke david.lemke@wallerlaw.com,
        chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
       Lisa Lenherr llenherr@wendel.com, bankruptcy@wendel.com
       Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
       Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
       Samuel R Maizel samuel.maizel@dentons.com,
        alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@
        dentons.com;joan.mack@dentons.com;derry.kalve@dentons.com
       Alvin Mar alvin.mar@usdoj.gov, dare.law@usdoj.gov
       Craig G Margulies Craig@MarguliesFaithlaw.com,
        Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
       Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
       John J Menchaca (TR) jmenchaca@menchacacpa.com, ca87@ecfcbis.com;igaeta@menchacacpa.com
       Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Susan I Montgomery susan@simontgomerylaw.com,
        assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.bestcase.c
        om
       Monserrat Morales Monsi@MarguliesFaithLaw.com,
        Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com
       Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
       Marianne S Mortimer mmartin@jmbm.com
       Tania M Moyron tania.moyron@dentons.com,
        chris.omeara@dentons.com;nick.koffroth@dentons.com;Sonia.martin@dentons.com;Isabella.hsu@dentons.com;
        lee.whidden@dentons.com;Jacqueline.whipple@dentons.com
       Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
       Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com
       Jennifer L Nassiri jennifernassiri@quinnemanuel.com
       Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
       Sheila Gropper Nelson shedoesbklaw@aol.com
       Mark A Neubauer mneubauer@carltonfields.com,
        mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.co
        m;ecfla@carltonfields.com
       Fred Neufeld fneufeld@sycr.com, tingman@sycr.com
       Nancy Newman nnewman@hansonbridgett.com,
        ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com
       Bryan L Ngo bngo@fortislaw.com,
        BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com
       Abigail V O'Brient avobrient@mintz.com,
        docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com;GJLeon@mintz.com
       John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
       Scott H Olson solson@vedderprice.com, scott-olson-
        2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
       Giovanni Orantes go@gobklaw.com, gorantes@orantes-
        law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.com
       Keith C Owens kowens@venable.com, khoang@venable.com
       R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:327327.1 89566/002
        Case 2:18-bk-20151-ER                  Doc 4016 Filed 01/30/20 Entered 01/30/20 17:02:15                                       Desc
                                                Main Document    Page 10 of 11


       Paul J Pascuzzi ppascuzzi@ffwplaw.com
       Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
       Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
       Mark D Plevin mplevin@crowell.com, cromo@crowell.com
       Steven G. Polard spolard@ch-law.com, calendar-
        lao@rmkb.com;melissa.tamura@rmkb.com;anthony.arriola@rmkb.com
       David M Powlen david.powlen@btlaw.com, pgroff@btlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Lori L Purkey bareham@purkeyandassociates.com
       William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com;sdurazo@grsm.com
       Jason M Reed Jason.Reed@Maslon.com
       Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
       J. Alexandra Rhim arhim@hrhlaw.com
       Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
       Robert A Rich , candonian@huntonak.com
       Lesley A Riis lriis@dpmclaw.com
       Debra Riley driley@allenmatkins.com
       Jason E Rios jrios@ffwplaw.com
       Julie H Rome-Banks julie@bindermalter.com
       Mary H Rose mrose@buchalter.com
       Gregory A Rougeau grougeau@brlawsf.com
       Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
       Nathan A Schultz nschultz@goodwinlaw.com
       Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
       Seth B Shapiro seth.shapiro@usdoj.gov
       David B Shemano dshemano@shemanolaw.com
       Joseph Shickich jshickich@riddellwilliams.com
       Mark Shinderman mshinderman@milbank.com, dmuhrez@milbank.com;dlbatie@milbank.com
       Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org
       Michael St James ecf@stjames-law.com
       Andrew Still astill@swlaw.com, kcollins@swlaw.com
       Jason D Strabo jstrabo@mwe.com, cfuraha@mwe.com
       Sabrina L Streusand Streusand@slollp.com
       Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
       Michael A Sweet msweet@foxrothschild.com, swillis@foxrothschild.com;pbasa@foxrothschild.com
       James Toma james.toma@doj.ca.gov, teresa.depaz@doj.ca.gov
       Gary F Torrell gtorrell@health-law.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Cecelia Valentine cecelia.valentine@nlrb.gov
       Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
       Kenneth K Wang kenneth.wang@doj.ca.gov,
        Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
       Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Adam G Wentland awentland@tocounsel.com, lkwon@tocounsel.com
       Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
       Michael S Winsten mike@winsten.com
       Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
       Neal L Wolf nwolf@hansonbridgett.com, calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
       Hatty K Yip hatty.yip@usdoj.gov
       Andrew J Ziaja aziaja@leonardcarder.com,
        sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
       Rose Zimmerman rzimmerman@dalycity.org


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:327327.1 89566/002
       Case 2:18-bk-20151-ER                   Doc 4016 Filed 01/30/20 Entered 01/30/20 17:02:15                                       Desc
                                                Main Document    Page 11 of 11


        SERVED BY UNITED STATES MAIL:
        Lee Suyenaga
        7396 W. 83rd Street
        Los Angeles, CA 90045




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:327327.1 89566/002
